DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 09/12/2022 has been entered and considered. Upon entering claims 14, 16-19, 31-33 have been amended, claims 15, 20, 30 have been canceled and claims 34-36 have been added.
Allowable Subject Matter
Claims 14, 16-19, 21-29 and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 14 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the ferrite layer includes a first parallel recess and a second parallel recess that are (i) generally parallel to each other and (ii) extend in an x-direction of the x-y plane so as to be generally perpendicular to the perpendicular recess, the first parallel recess being adjacent to the first side conduction path and the second parallel recess being adjacent to the second side conduction path, and
wherein the perpendicular recess does not penetrate the first side conduction path and the second side conduction path” and in combination with other limitations.
Claim 16-19, 21-29 and 31-36 depend from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836